Name: Commission Regulation (EEC) No 1334/83 of 27 May 1983 fixing the conversion factors to be applied to the buying-in price fixed in Council Regulation (EEC) No 920/83 for apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/22 Official Journal of the European Communities 28 . 5 . 83 COMMISSION REGULATION (EEC) No 1334/83 of 27 May 1983 fixing the conversion factors to be applied to the buying-in price fixed in Council Regulation (EEC) No 920/83 for apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 16 (4) thereof, Whereas the basic price and the buying-in price for apples were fixed for June 1983 by Council Regula ­ tion (EEC) No 920/83 (3) ; whereas these prices relate to packaged, quality class I Golden Delicious apples of the sizing grade 70 mm or more ; whereas Article 1 6 (4) of Regulation (EEC) No 1035/72 provides that conversion factors must be fixed in order to calculate the buying-in price for products with different charac ­ teristics ; whereas the conversion factors fixed for June by Commission Regulation (EEC) No 1203/73 of 4 May 1973 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables (4), as last amended by Regulation (EEC) No 1342/82 (^ should be retained for June ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The conversion factors to be applied during June 1983 to the buying-in price for apples shall be the factors applicable during May 1983 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 190, 1 . 7 . 1982, p. 7 . (3) OJ No L 102, 21 . 4 . 1983 , p. 2 . (4) OJ No L 123 , 10 . 5 . 1973, p. 1 . O OJ No L 150, 29 . 5 . 1982, p . 96 .